CORNELL, J.
It is well settled that the motion to expunge shall not be employed to test the merits of a pleading or. any of the matter in a pleading which purports to state a cause of action or ground of defense. The sufficiency or materiality of the allegations of the paragraphs of the complaint mentioned in the instant motion, and the portion of another, may, of course, be determined on demurrer filed. Failing that, objection may be made on the trial to any evidence offered in support of them on the ground of their immateriality to the cause pleaded or the relief sought.
Motion denied.